Citation Nr: 1725112	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  07-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residual of T12 compression fracture with lumbosacral strain, residuals of herniated nucleus pulposus, L5-S1 (back disability) prior to May 30, 2015, and a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005. 

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In a January 2006 rating decision, the RO assigned an initial compensable rating of 10 percent for the Veteran's back disability and an initial compensable rating of 10 percent for radiculopathy of the right lower extremity associated with the back disability, both with effective dates of March 12, 2005.  Subsequently, the RO granted service connection for radiculopathy of the left lower extremity, also associated with the Veteran's back disability in a June 2014 rating decision, and assigned an effective date of March 12, 2005.  The Veteran timely appealed both rating decisions. 

In September 2009, the Veteran testified at a Board hearing at the Los Angeles RO.  A transcript of that proceeding is associated with the record.

Although the Veteran's July 2014 notice of disagreement specifically shows disagreement with the rating evaluation for radiculopathy of the right lower extremity, the Veteran stated that he experienced pain in both legs.  Further, because the criteria for rating diseases of the spine require that any neurologic disabilities associated with the spine disability be rated separately, consideration must also be given to the Veteran's claimed radiculopathy of his left lower extremity.  See 38 C.F.R. § 4.71a (2015), Diagnostic Codes (DCs) 5235-5243, Note (1).  Thus, this issue is also on appeal, as reflected on the title page. 

This matter was before the Board in April 2015 and May 2016, at which time it was remanded for further development of the evidence.  The agency of original jurisdiction (AOJ) issued a July 2015 supplemental statement of the case (SSOC) wherein it awarded an increased evaluation of 20 percent for the Veteran's service-connected back disability, effective from May 30, 2015.  Despite this grant, veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, this matter remains on appeal.  The AOJ continued to deny the claims for higher ratings for the back disability and associated radiculopathy of the lower extremities in an October 2016 SSOC.  The case is now returned to the Board for further appellate review.

The Board notes prior to certification of the issues to the Board, additional relevant private treatment records have been added to the record after the RO's last adjudication of the claims in the October 2016 SSOC.  See 38 C.F.R. §§ 19.31, 19.37 (2016).  The AOJ, however, will have opportunity to review the additional evidence received on remand.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

Since the Veteran's back disability claim was last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Here, this type of joint testing was not accomplished during the Veteran's most recent VA examinations in September 2016; accordingly, further VA examination is warranted.  Hence, the AOJ should arrange for the Veteran to undergo VA lumbar spine examination by an appropriate medical professional.  

Given that the additional VA examination and adjudication of the increased rating claim for the back disability may impact the Veteran's claims for initial higher ratings for radiculopathy of the lower extremities, deferral of these claims are warranted. 

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records, to include from the Southern Sierra Medical Clinic after obtaining any necessary authorization form.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA and private evaluation and/or treatment of the Veteran, to include from the Southern Sierra Medical Clinic after obtaining any necessary authorization form.

2.  Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected impairment of lumbosacral strain, residuals of herniated nucleus pulposus, L5-S1.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, the examiner should address the impact of the back disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

3.  After completing the above, and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



